          Case 1:20-cr-00084-AJN Document 51 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                10/26/20
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                     20-cr-84 (AJN)
  Ralph Berry, et al.,
                                                                         ORDER
                         Defendants.




ALISON J. NATHAN, District Judge:

       As noted in Dkt. No. 48, the status conference in this matter scheduled for October 27,

2020 at 12 p.m. will occur via teleconference. At 12 p.m. on October 27, the parties shall call

into the Court’s dedicated conference line at (888) 363-4749, and enter Access Code 919-6964,

followed by the pound (#) key. In advance of the conference, counsel shall meet and confer

regarding a proposed schedule for motions and trial, which the Court will set at the conference.


       SO ORDERED.

 Dated: October 26, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
